Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-28 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 17, and 20 of prior U.S. Patent No. 10,609,686 in view of Park et al. (US 10,721,775) (“Park”). This is a statutory double patenting rejection.
For claims 1, 9, 15, and 23; U.S. Patent No. 10,609,686 discloses:  A method performed by a user equipment (UE) in idle mode, for determining common search space (CSS) for Narrowband Internet of Things (NB-IoT) paging, the method comprising:  monitoring a starting subframe of the CSS for a Radio Network Temporary Identifier (RNTI); wherein the starting subframe of the CSS is determined as follows: use a first subframe (SF0), according to the Paging Occasion subframe table (claim 17:  Paging Occasion subframe pattern is determined according to a subframe pattern table.), when the first subframe is determined to be a valid downlink subframe; and use a next valid downlink subframe after the first subframe when the first subframe is determined to be an invalid downlink subframe (claim 1: A method performed by a user equipment (UE) in idle mode, for determining common search space (CSS) for Narrowband Internet of Things (NB-IoT) paging, the method comprising: determining a set of subframes as a Paging Occasion (PO) subframe pattern; monitoring a starting subframe of the CSS for a Radio Network Temporary Identifier (RNTI); wherein the starting subframe of the CSS is determined as follows: use a first subframe (SF0), according to the Paging Occasion subframe pattern, when the first subframe is determined to be a valid downlink subframe; and use a next valid downlink subframe after the first subframe when the first subframe is determined to be an invalid downlink subframe).
U.S. Patent No. 10,609,686 does not expressly disclose, but Park from similar fields of endeavor teaches:  based on a received bitmap (Table 34:  downlinkBitmapNB-IoT downlink subframe configuration for downlink transmission. If a bitmap is not present, as specified in TS 36.213[23], a UE assumes that all subframes are valid (other than subframes on which an NPSS/NSSS/NPBCH/SIB1-NB is carried)).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the mapping as described by Park in the determining CSS as described by U.S. Patent No. 10,609,686.  The motivation is to improve CSS detection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Weng et al. (US 2012/0122495); Weng discloses subframe patterns for paging occasions in an FDD system Paging Occasion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466